significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr t ep2a al re substitute mortality_table ruling taxpayer plans for which substitute mortality tables are requested included group plan plan plan3 u s m a i e b t i dear this letter is to inform you that your request to use substitute mortality tables for making computations under sec_430 of the internal_revenue_code the code for the included group has been granted with respect to the populations specified in this letter this ruling is effective for a period of plan years beginning with the plan_year commencing date your request has been granted in accordance with sec_430 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 this approval applies to the following specific populations e e plan sec_1 through combined - male annuitants including disabled participants plan sec_1 through combined - female annuitants including disabled participants e e plan sec_1 through combined - male nonannuitants including disabled participants plan sec_1 through combined - female nonannuitants including disabled participants in granting this approval we have only considered whether the substitute mortality rates were developed in accordance with sec_1_430_h_3_-2 of the treasury regulations regulations and revproc_2017_55 accordingly we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request permission is hereby granted to use the substitute mortality rates shown in the table below for the included group approved for use beginning with the plan_year commencing date substitute mortality tables base_year o k o male annuitants female annuitants male nonannuitants female nonannujtants h n w a m o n m o c _ - _ - a o n w m n w n n o m o a n o m n n n o m a o n n o n o o a male annuitants female annuitants male nonannuitants female nonannuitants age cee e a - - 2v194 female nonannuitants male nonannuitants female annuitants male annuitants age male female annuitants annuitants nonannuitants nonannuitants female male age the above rates were developed based on an experience study period from date through date with a base_year of the rates were calculated by adjusting the applicable standard mortality tables in sec_1_430_h_3_-1 of the regulations using the mortality ratio and credibility weighting factor determined by aggregating male and female experience as shown in the table below male and female male and female annuitants nonannuitants mortality ratio credibility weighting factor the internal_revenue_service has reviewed the substitute mortality rates and supporting information and has determined that based on the information submitted the rates were developed in accordance with sec_1 h - -2 of the regulations and revproc_2017_585 __ the above rates must be applied on a generational basis as provided in sec_1_430_h_3_-2 of the regulations - your attention is called to sec_430 of the code and sec_1 h - d of the regulations which describe the circumstances in which the use of the substitute mortality_table will terminate before the end of the 5-year period described above in general the substitute mortality tables can no longer be used as of the earliest of fora plan using a substitute mortality_table for only one gender the first plan_year for which there is full or partial credible mortality information with respect to the other gender that had lacked credible mortality information unless an approved-substitute mortality tablé is used for that gender - the first plan_year in which the plan fails to satisfy the requirements of sec_1_430_h_3_-2 of the regulations regarding the requirement that other plans and populations in the controlled_group must also use substitute mortality tables unless it can be demonstrated that they do not have credible mortality information taking into account the transition_period for newly affiliated companies in sec_1_430_h_3_-2 of the regulations the second plan_year following the plan_year for which there is a significant change in individuals covered by the plan as described in sec_1_430_h_3_-2 of the regulations the plan_year following the plan_year in which a substitute mortality_table used for a plan population is no longer accurately predictive of future mortality of that population as determined by the commissioner or as certified by the plan's actuary to the satisfaction of the commissioner or the date specified in guidance published in the internal_revenue_bulletin pursuant to a replacement of mortality tables specified under sec_430 of the code and sec_1_430_h_3_-1 of the regulations other than annual updates to the static mortality tables issued pursuant to sec_1_430_h_3_-1 of the regulations or changes to the mortality improvement rates pursuant to sec_1_430_h_3_-1 of the regulations in particular sec_1_430_h_3_-2 provides that the use of substitute mortality tables must be discontinued after a significant change in coverage unless the plan’s actuary certifies in writing to the satisfaction of the commissioner that the substitute mortality tables used for the population continue to be accurately predictive of future mortality of the population taking into account the effect of the change in the population for this purpose a significant change in coverage occurs if the number of -individuals covered-by-the substitute mortality_table for a plan_year is less than percent or more than percent of either the average number of individuals in that - population over the years covered by the experience study on which the substitute mortality_table is based or the number of individuals covered by the substitute mortality_table in a plan_year for which a certification described in sec_1 h - c iii a of the regulations was made the numbers of annuitants and nonannuitants as of date were already less than of the average number of annuitants and nonannuitants covered during the experience study respectively accordingly this certification is needed each year that the number of annuitants or nonannuitants remains less than or becomes greater than of the average number of annuitants or nonannuitants included in the experience study respectively or becomes less than or more than of the number of annuitants or nonannuitants as of date the date of the ‘ most recent certification that the mortality tables are accurately predictive of the - mortality of the remaining population ’ so that the service can review these certifications the following information must be provided by the october immediately following the end of each plan_year beginning with the plan_year due october the number of actual deaths during the experience study period used to develop the substitute mortality tables and the beginning and ending dates of the experience study period a table showing the number of expected deaths and actual deaths reported separately for each year beginning with deaths during through the year preceding the most recent actuarial valuation and in total a table similar to the stability demonstration required under section of revproc_2017_55 showing the average number of participants in the population included in the experience study and the number of participants in the population as of the end of each plan_year beginning with date through the date immediately preceding the most recent actuarial valuation expressed both as a headcount and as a percentage of the average number of participants in the experience study a table showing a comparison of i the average ages and ii percentage of the population by the following monthly single_life_annuity brackets under dollar_figure _between dollar_figure and dollar_figure between dollar_figure to dollar_figure between dollar_figure to dollar_figure between dollar_figure and dollar_figure and dollar_figure and over for the population in the ’ experience study and at the end of each plan_year beginning with date through the date immediately preceding the most recent actuarial valuation the table should also show the average age and average benefit - -amount for-the population in-total for both the experience study data and at the end of each plan_year beginning with date through the date _ immediately preceding the most recent actuarial valuation an explanation of any material changes in the population and a certification by the enrolled_actuary for the plan as to whether the substitute mortality_table is accurately predictive along with any additional demographic or other information to substantiate this claim a certification signed by the enrolled_actuary stating that a the enrolled_actuary is current with educational requirements set forth by the joint board for the enrollment of actuaries as well as any other actuarial designations asserted ub the enrolled_actuary was personally involved in the determination that the substitute mortality_table is still accurately predictive and provides the actuary’s best estimate for the plans c in determining that the substitute mortality_table is still his or her best estimate the enrolled_actuary took into consideration the effect of business combinations plan mergers or spinoffs and settlements other risk transfers and other events that would have similar effects on the relevant populations and d the enrolled_actuary has the specific knowledge and experience to make the judgements set forth above and attests to these representations this information must be provided to david m ziegler or to another individual designated by the service by fax at or to the following address internal_revenue_service attn mr david m ziegler te_ge se t ep ra t a2 nca-630 constitution ave nw washington dc failure to provide this information by the due_date may result in the requirement that the standard mortality tables must be used for purposes of sec_430 of the code beginning with the plan_year during which the deadline for providing this information is missed this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form -5500-for the plan years for which the substitute mortality tables are ‘used please note the information that is required to be attached to schedule sb actuarial information in accordance with the instructions to that form we have sent a copy of this letter to your authorized representative pursuant to a power_of_attorney on file in this office and to the manager ep classification in columbus ohio and to the manager ep compliance unit in chicago illinois if you require further assistance in this matter please contact sincerely david m ziegler manager employee_plans actuarial group cc
